
	

113 S63 IS: Made In America Manufacturing Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 63
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mrs. Gillibrand (for
			 herself, Mr. Lautenberg,
			 Mr. Merkley, Mr. Blumenthal, and Mr.
			 Coons) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To require the Secretary of Commerce and the Secretary of
		  Labor to establish the Made In America Incentive Grant Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Made In America Manufacturing Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)Industry
			 clusterThe term industry cluster means a
			 concentration of interconnected businesses, suppliers, research and development
			 entities, service providers, and associated institutions in a particular field
			 that are linked by common manufacturing and workforce needs.
			(2)ManufacturerThe
			 term manufacturer shall be defined by the Secretary of Commerce in
			 accordance with the North American Industry Classification System.
			(3)Nationally
			 portableThe term nationally portable, with respect
			 to a credential, means a credential that is sought or accepted by businesses
			 within the industry sector involved, across multiple States, as a recognized,
			 preferred, or required credential for recruitment, screening, advancement, or
			 hiring purposes.
			(4)ProgramThe
			 term Program means the program established under section
			 3(a).
			(5)Regional
			 partnershipThe term regional partnership means a
			 collaborative group that—
				(A)organizes key
			 stakeholders in a targeted industry cluster or broader manufacturing
			 partnership into a working group that focuses on the needs of manufacturers in
			 order to implement a manufacturing enhancement strategy;
				(B)includes, at the
			 appropriate stage of development of the partnership—
					(i)representatives
			 of multiple firms or employers in the targeted industry cluster, including
			 small- or medium-sized manufacturers and large manufacturers when
			 practicable;
					(ii)one or more
			 representatives of State labor organizations, central labor coalitions, or
			 other labor organizations, except in instances where no labor representation
			 exists;
					(iii)one or more
			 representatives of postsecondary educational institutions or other training
			 providers;
					(iv)one or more
			 representatives of State workforce agencies or other entities providing
			 employment services; and
					(v)one
			 or more representatives of a State or local government or Indian tribe (as
			 defined in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b));
					(C)may include
			 representatives of—
					(i)State or local
			 economic development agencies;
					(ii)other State or
			 local agencies;
					(iii)chambers of
			 commerce;
					(iv)nonprofit
			 organizations;
					(v)philanthropic
			 organizations;
					(vi)economic
			 development organizations;
					(vii)industry
			 associations;
					(viii)a local or
			 regional Hollings Manufacturing Extension Center; and
					(ix)other
			 organizations, as determined necessary by the members comprising the industry
			 or sector partnership; and
					(D)designates as the
			 fiscal agent for the collaborative group a not-for-profit organization or
			 government entity that is a member of the collaborative group.
				(6)Small-sized
			 manufacturerThe term small-sized manufacturer means
			 a manufacturer that is a small business concern.
			(7)Small business
			 concernThe term small business concern has the
			 meaning given such term under section 3 of the Small Business Act (15 U.S.C.
			 632).
			(8)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and any territory or possession of the United States.
			3.Establishment of
			 Made In America Incentive Grant Program
			(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Commerce and the Secretary of Labor shall jointly establish a program under
			 which the secretaries shall jointly award incentive grants to eligible entities
			 to support the manufacturing industry in the United States.
			(b)AdministrationThe
			 Secretary of Labor shall administer the Program with respect to all matters
			 relating to the use of incentive grants for job training and the Secretary of
			 Commerce shall administer the Program with respect to all other matters.
			(c)Eligible
			 entitiesFor purposes of the Program, an eligible entity is any
			 of the following:
				(1)A
			 State.
				(2)A
			 regional partnership.
				(d)DesignationThe
			 program established under subsection (a) shall be known as the Made In
			 America Incentive Grant Program.
			(e)CoordinationIn
			 carrying out the Program, the Secretary of Commerce and the Secretary of Labor
			 shall coordinate with such other heads of Federal agencies as the secretaries
			 consider appropriate.
			4.Incentive
			 grants
			(a)Maximum
			 amountAn incentive grant awarded by the Secretary of Commerce
			 and the Secretary of Labor under the Program may not exceed $20,000,000.
			(b)Use of
			 fundsAn incentive grant
			 awarded by the Secretary of Commerce and the Secretary of Labor under the
			 Program shall be used by the recipient of the incentive grant to carry out a
			 manufacturing enhancement strategy through the following:
				(1)Establishing a
			 revolving loan fund to issue loans to manufacturers to finance the cost of any
			 of the following:
					(A)Retooling,
			 retrofitting, expanding, or establishing (including applicable engineering
			 costs) a manufacturer in the United States, including with respect to
			 equipment, facilities, infrastructure, or capital.
					(B)Activities
			 relating to improving the energy or process efficiency of a manufacturer, but
			 not relating to or involving training.
					(2)Retraining the
			 employees of the manufacturers, including through the awarding of grants to
			 not-for-profit third parties—
					(A)to provide skills
			 necessary to operate new or advanced manufacturing equipment; or
					(B)to sustain or
			 improve the processes of the manufacturer.
					(3)Training new
			 employees of the manufacturers, including through the awarding of grants to
			 not-for-profit third parties—
					(A)to provide
			 on-the-job training;
					(B)to provide
			 off-site training;
					(C)for classroom and
			 on-site experiential learning;
					(D)for the
			 development and implementation of registered apprenticeship programs;
			 and
					(E)for such other
			 activities as the Secretary of Labor considers appropriate for training new
			 employees of the manufacturers.
					(4)Creating or expanding export activity and
			 domestic supply chain opportunities by providing capital and technical
			 expertise to the manufacturers—
					(A)to facilitate new connections in domestic
			 supply chains between small-sized manufacturers and other manufacturers;
			 and
					(B)for such other
			 activities as the Secretary of Commerce considers appropriate.
					(5)Such other
			 activities as the Secretary of Commerce and the Secretary of Labor consider
			 appropriate to carry out a manufacturing enhancement strategy.
				(c)Interest
			 ratesLoans issued under subsection (b)(1) shall bear an interest
			 rate determined by the entity receiving the incentive grant as follows:
				(1)The interest rate
			 shall enable the loan recipient to accomplish the activities described in
			 subparagraphs (A) and (B) of subsection (b)(1).
				(2)The interest rate
			 may be set below market interest rates.
				(3)The interest rate
			 may not be less than zero percent.
				(4)The interest rate
			 may not exceed the current prime rate plus 500 basis points.
				(d)Use of funds in
			 United StatesA recipient of an incentive grant under the Program
			 may only use such grant to carry out activities in the United States and to
			 improve manufacturing in the United States.
			5.Requirements for
			 incentive grant recipients
			(a)Application
				(1)In
			 generalAn entity seeking an
			 incentive grant under the Program shall submit to the Secretary of Commerce and
			 the Secretary of Labor an application therefor at such time, in such form, and
			 in such manner as the Secretary of Commerce and the Secretary of Labor may
			 require.
				(2)ElementsEach application submitted under paragraph
			 (1) shall include the following:
					(A)The manufacturing enhancement strategy for
			 which the entity is seeking an incentive grant under the Program.
					(B)Such other information as the Secretary of
			 Commerce and the Secretary of Labor consider appropriate.
					(3)Proposed
			 manufacturing enhancement strategyEach manufacturing enhancement strategy
			 submitted under paragraph (2)(A) by an entity for an incentive grant shall
			 include the following:
					(A)A description of
			 the plans of the entity to make loans or grants to third parties with funds
			 from the incentive grant and how such plans will improve the competitiveness of
			 a particular industry cluster identified by the entity and of manufacturing in
			 the United States in one or more industries.
					(B)A description of
			 the expected economic return on investment of the entity's manufacturing
			 enhancement strategy with respect to the incentive grant, including the
			 following:
						(i)The
			 number of jobs to be created or retained by third-party recipients of loans or
			 grants issued or awarded by the entity under the Program.
						(ii)The sales to be increased or retained by
			 such third-party recipients.
						(iii)The cost savings to be achieved by such
			 third-party recipients due to energy efficiency savings or other activities
			 supported by loans issued or grants awarded by the entity under the
			 Program.
						(iv)The workforce training investments to be
			 made by the entity or such third-party recipients, including—
							(I)the number of
			 training hours to be provided; and
							(II)a description of
			 the nationally portable, industry recognized credentials or, if not available,
			 other credentials, related to the targeted industry cluster that the entity
			 proposes to support, develop, or use as a performance measure, in order to
			 carry out the goals of the entity with respect to the proposed manufacturing
			 enhancement strategy.
							(v)The
			 amount of capital and technical assistance to be provided to manufacturers to
			 expand the export opportunities, facilitate new domestic supply chains, or
			 carry out other authorized activities.
						(vi)Private
			 investments from the third-party recipients or affiliated private investors
			 leveraged by grant funding.
						(vii)How the entity
			 will address, to the extent practicable, economic distress, including high
			 rates of unemployment, situations of sudden and severe economic dislocation, in
			 particular where mass layoffs result in a precipitous increase in unemployment,
			 and such other similar issues of economic distress as the Secretary of Commerce
			 considers appropriate.
						(C)A description of how the entity intends to
			 establish a Made In America Partnership Board—
						(i)to
			 assist the entity in issuing loans and awarding grants to third parties;
						(ii)to
			 ensure the coordination and best use of Federal, State, regional, and local
			 assets and resources for the implementation of the proposed manufacturing
			 enhancement strategy; and
						(iii)which shall be
			 comprised of, to the extent practicable, representatives of—
							(I)economic
			 development agencies of State and local governments;
							(II)departments of
			 labor;
							(III)workforce
			 investment boards and agencies;
							(IV)institutions of higher education, including
			 community colleges run by a State;
							(V)economic
			 development organizations;
							(VI)chambers of
			 commerce;
							(VII)nonprofit
			 organizations;
							(VIII)philanthropic
			 organizations;
							(IX)industry
			 associations;
							(X)labor
			 organizations;
							(XI)a local or
			 regional Hollings Manufacturing Extension Center; and
							(XII)such other
			 organizations or entities as the entity considers appropriate.
							(D)A description of the plans of the entity to
			 foster, through the Made In America Partnership Board established by the
			 entity, collaboration between Federal entities, State and local economic
			 development organizations and agencies, State and local workforce development
			 organizations and agencies, manufacturers, and institutions of higher education
			 (including community colleges run by a State)—
						(i)to improve resource allocation, including
			 coordinating the use of other Federal, State, and local funding sources to
			 improve intended results;
						(ii)to identify opportunities to leverage
			 additional public and private funding for the purposes of implementing the
			 manufacturing enhancement strategy; and
						(iii)to
			 ensure comprehensive counseling, technical assistance, workforce development,
			 and export assistance are provided to manufacturers.
						(b)Priority for
			 entities with matching funds
				(1)In
			 generalIn awarding incentive grants under the Program to
			 entities to carry out manufacturing enhancement strategies, the Secretary of
			 Commerce and the Secretary of Labor shall give priority to an entity that, with
			 respect to the costs to be incurred by the entity in carrying out a
			 manufacturing enhancement strategy under the Program, the entity identifies and
			 commits contributions in an amount equal to not less than 50 percent of Federal
			 funds provided under the incentive grant.
				(2)Source of
			 contributionsA contribution described in paragraph (1) may
			 consist of non-Federal funds, in-kind contributions, including contributions of
			 space, equipment, services, and such other kinds of funds and contributions as
			 the Secretary of Commerce and the Secretary of Labor consider
			 appropriate.
				(c)Coordination
			 with Hollings Manufacturing Extension CentersEach recipient of
			 an incentive grant under the Program shall coordinate with a Hollings
			 Manufacturing Extension Center as a preferred provider of services to implement
			 the manufacturing enhancement strategy of the recipient as determined by the
			 Secretary of Commerce and the Secretary of Labor.
			(d)Workforce
			 training investments
				(1)In
			 generalNot more than half of amounts appropriated or otherwise
			 made available to carry out the Program may be used as described in paragraphs
			 (2) and (3) of section 4(b).
				(2)Training and
			 retraining of employeesEach
			 recipient of an incentive grant under the Program shall, with respect to
			 training new employees and retraining employees of manufacturers, help
			 postsecondary educational institutions, training institutions, apprenticeship
			 programs, and other training programs align curricula, entrance requirements,
			 and programs to industry demand and nationally portable, industry-recognized
			 credentials (or, if not available for the targeted industry, other credentials,
			 as the Secretary of Labor considers appropriate), particularly for higher
			 skill, high-priority occupations (as determined by the Secretary of
			 Labor).
				(e)Administrative
			 expensesA recipient of an incentive grant under the Program may
			 only use such amount of the incentive grant for costs associated with
			 administering the incentive grant as the Secretary of Commerce and the
			 Secretary of Labor shall specify in solicitations for applications for
			 incentive grants.
			(f)Annual
			 reportsFor each recipient of an incentive grant awarded under
			 the Program, not later than 1 year after the date on which the recipient first
			 receives funds under the Program, and not less frequently than once each year
			 thereafter, the recipient shall submit to the Secretary of Commerce and the
			 Secretary of Labor a report describing—
				(1)the loans and grants issued and awarded by
			 the recipient to third parties using incentive grant funds;
				(2)the achievements
			 with respect to the goals identified in the proposed manufacturing enhancement
			 strategy of the grant recipient;
				(3)for each
			 third-party recipient, the achievements of such third party with respect to
			 relevant goals specified in the proposed manufacturing enhancement strategy of
			 the grant recipient; and
				(4)in the case of a
			 recipient who used grants amounts as described in paragraphs (2) and (3) of
			 section 4(b), common employment outcomes using measures established by the
			 Secretary of Labor.
				6.Establishment of
			 State and local advisory committee requiredThe Secretary of Commerce and the Secretary
			 of Labor shall jointly establish an advisory committee to advise the
			 secretaries with respect to implementing and evaluating the Program, which
			 shall be comprised of the following:
			(1)One or more
			 individuals who represent a State government.
			(2)One or more
			 individuals who represent a local government.
			(3)One or more
			 individuals who represent a regional planning organization or economic
			 development organization.
			(4)One or more
			 individuals who represent the education sector.
			(5)One or more
			 individuals who represent the manufacturing sector.
			(6)One or more
			 individuals who represent a labor organization.
			(7)Such other
			 individuals as the Secretary considers appropriate.
			7.Review and
			 evaluation
			(a)Grant
			 recipientsThe Secretary of Commerce and the Secretary of Labor
			 may review and evaluate the performance of a recipient of an incentive grant
			 under the Program as the secretaries consider appropriate.
			(b)Ineligibility
			 for future grantsThe Secretary of Commerce and the Secretary of
			 Labor may determine a recipient of an incentive grant under the Program to be
			 ineligible to receive additional incentive grants under the Program if the
			 Secretary determines that the recipient has failed to achieve compliance
			 with—
				(1)any applicable
			 guideline or regulation of the Secretary relating to the Program, including
			 with respect to the misuse or misappropriation of funds provided under the
			 Program; or
				(2)the proposed manufacturing enhancement
			 strategy of the recipient.
				
